PER CURIAM.
We affirm the trial court’s final judgment of paternity. At her deposition, the guardian ad litem should have fully disclosed the nature of her past professional relationship with the father’s attorney. By a motion, the mother made the trial court aware of the non-disclosure prior to the issuance of the final judgment. The non-disclosure went to the credibility of the guardian, a matter within the discretion of the trial court. The trial court determined that there was no conflict of interest that would “affect the rights of the children” and we do not find that decision to be an abuse of discretion.
POLEN, STEVENSON and GROSS, JJ., concur.